         Case 2:20-cv-00010-BSM Document 42 Filed 12/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHAUNEA JACKSON                                                                      PLAINTIFF

v.                              CASE NO. 2:20-CV-00010 BSM

NISSAN NORTH AMERICA, INC.                                                         DEFENDANT

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Chaunea Jackson.

(“Jackson”) and Defendant Nissan North America, Inc. (“NNA”) state that they have settled and

compromised their differences in the above-captioned matter and hereby stipulate to the dismissal

with prejudice of all claims of Jackson against NNA in this action, with each party to bear its own

fees and costs.

       DATED this 23rd day of December, 2020.

                                             Respectfully submitted,

                                             By: Thomas S. Van
                                             Jonathan A. Michaels
                                             CA Bar No. 180455
                                             Admitted Pro Hac Vice
                                             Thomas S. Van
                                             CA Bar No. 209632
                                             Admitted Pro Hac Vice
                                             MLG, APLC
                                             600 Anton Blvd., Suite 1240
                                             Costa Mesa, California 92626
                                             (949) 581-6900 (telephone)
                                             (949) 581-6908 (facsimile)
                                             jmichaels@mlgaplc.com (e-mail)
                                             tvan@mlgaplc.com (e-mail)

                                             Attorneys for Plaintiff
                                             Chaunea Jackson




                                                1
Case 2:20-cv-00010-BSM Document 42 Filed 12/23/20 Page 2 of 2




                           By: John Randolph Bibb, Jr.
                           Tennessee B.P.R. No. 009350
                           LEWIS THOMASON, P.C.
                           424 Church Street, Suite 2500
                           Nashville, Tennessee 37219
                           (615) 259-1349 (telephone)
                           (615) 259-1389 (facsimile)
                           rbibb@lewisthomason.com (e-mail)

                           and

                           Baxter D. Drennon
                           AR Bar Number 2010147
                           WRIGHT LINDSEY & JENNINGS, LLP
                           200 West Capitol Avenue, Suite 2300
                           Little Rock, Arkansas 72201
                           (501) 371-0808 (telephone)
                           (501) 376-9442 (facsimile)
                           bdrennon@wlj.com (e-mail)

                           Attorneys for Defendant
                           Nissan North America, Inc.




                              2
